IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                            No. 02-40547
                                          Summary Calendar
                                         __________________


UNITED STATES OF AMERICA,

                                                                                      Plaintiff-Appellee,

                                                 versus

STEWART ROLAND NUZZI,

                                                                                    Defendant-
Appellant.

                          ------------------------------------------------------
                           Appeal from the United States District Court
                                   for the Eastern District of Texas
                          -------------------------------------------------------
                                          November 13, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Stewart Roland Nuzzi appeals a jury conviction for using or carrying a firearm in relation to

a drug-trafficking offense; he contends that the evidence was insufficient.

       The record contains sufficient evidence that, when viewed in the light most favorable to the

verdict, would allow a rational jury to conclude beyond a reasonable that Nuzzi carried a firearm in

relation to the drug-trafficking offense. See United States v. Lopez, 74 F.3d 575, 577 (5th Cir.


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
1996). The evidence and reasonable inferences drawn therefrom support a finding that Nuzzi moved

or transported two handguns and placed them within arm’s length or easy reach of where he was

when police arrested him for possession with intent to distribute illegal drugs. See United States v.

Wainuskis, 138 F.3d 183, 186-87 & n.12 (5th Cir. 1998). The evidence also established that the

“carrying” of the firearms facilitated or had the potential to facilitate the drug-trafficking offense.

United States v. Ceballos-Torres, 218 F.3d 409, 415 (5th Cir. 2000); United States v. Tolliver, 116

F.3d 120, 126 (5th Cir. 1997). The judgment is AFFIRMED.

       Nuzzi has moved, pro se, for substitution of counsel and for an extension of time in which to

file a supplemental brief. The counsel that Nuzzi asserts he was in the process of retaining has not

made an appearance, and the case had already been fully briefed when Nuzzi filed his pro se motion.

Consequently, the motion is DENIED as untimely. Cf. United States v. Wagner, 158 F.3d 901, 902

(5th Cir. 1998).

       JUDGMENT AFFIRMED; MOTION DENIED.